Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about June 1, 1999, which, in an action between insurers involving their respective obligations to pay certain no-fault and uninsured motorist benefits, upon the parties’ respective motions for summary judgment, inter alia, declared in favor of plaintiff that defendant’s purported cancellation of its policy on the offending vehicle was ineffective, and that defendant’s policy was in full force and effect on the date of the accident, unanimously affirmed, with costs.
*66Although the offending vehicle, a livery cab, was governed by the financial security provisions of Vehicle and Traffic Law § 370, defendant elected to send its insured an additional notice of cancellation pursuant to Vehicle and Traffic Law § 313. The sending of such additional notice, which could have caused the insured confusion as to its duties under the financial security provisions of the Vehicle and Traffic Law, rendered the purported cancellation ineffective (Matter of Wilson v MVAIC, 242 AD2d 636). Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.